REASONS FOR ALLOWANCE
Claims 1-3, 5-7, 10-15, 21, 25, 27-28, 30-41 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 2, a thermoplastic polymer or composition comprising a polymer having a chlorinated monomer unit and an MFR from 5-30 as determined at 205˚C.
Claims 3, 5-7, 10-15, 21, 25, 27-28, 30-41 depend from claims 1 and 2 and therefore contain the limitations of claims 1 and 2.

The present claims are allowable over the closest prior art, namely Heikkila (WO 2014/160362), Hung (US 5,100,946), and Heiberger (US 3,925,337).
Heikkila teaches composite materials comprising 10-80 wt% of a polymer phase comprising a thermoplastic polymer (abstract) which are used additive manufacturing components (abstract). Heikkila teaches examples of the thermoplastic include styrene polymers having a melt index of from 0.5-25 (pg. 38). Heikkila teaches 3D printing manufacturing process using the polymer composite material (pg. 32-33). Heikkila does not teach the MFR at 205˚C is from 5-30. This property is not necessarily present and therefore a rejection based on inherency would be improper.
Hung teaches examples having PVC with a K value of 57, calcium carbonate, calcium stearate, titanium dioxide, and a lubricant (col. 12, ln. 55-col. 13, ln. 6). This composition is suitable for injection molding. Hung does not teach the MFR at 205˚C is from 5-30. This property is not necessarily present and therefore a rejection based on inherency would be improper.
Heiberger teaches post chlorinated vinyl chloride copolymers (abstract) which have a melt flow rate measured by ASTM D1238-57T, condition F(col. 3, ln. 9) of 0.1-2000 (col. 2, ln. 50-55) and provides examples having melt flow rates ranging from 107 to 0.45 (Table 1). Condition F is at 190˚C. Heiberger provides evidence that the melt flow rate of CPVC is not necessarily within the claimed range. Additionally, Heiberger fails to measure the melt flow rate at the claimed temperature and Heiberger fails to use the CPVC in an additive manufacturing process.

Because a thermoplastic polymer or composition comprising a polymer having a chlorinated monomer unit and an MFR from 5-30 as determined at 205˚C of claims 1 and 2 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764